Title: From George Washington to Major General Nathanael Greene, 18 February 1778
From: Washington, George
To: Greene, Nathanael



Sir.
Head Quarters [Valley Forge] 18th February 1778.

I have received your two favors of yesterday and to day—there has been no considerable desertion from this camp to my knowledge within a few days past, nor have the Enemy made any number of Prisoners on the other side of Schuylkil; the persons said to have been paraded in the city, were perhaps defenceless Inhabitants that have been seized upon by the traiterous parties who style themselves Royal Refugies.
If you have any prospect of making it worth the while I would by all means have you continue foraging a few days longer. If the matters alleged against Mr James are founded in truth, and he is within reach he ought immediately to be secured.

Your observations with respect to the branding Continental Horses are exceedingly just; but the proper arrangements and regulations in that department can only take place when there shall be an active and intelligent head to it—I am Sir Your most obedt Servt.
